Citation Nr: 0125156	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  97-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  
His service included Vietnam service and his awards and 
medals include the Purple Heart, among others.

In an August 1996 rating decision, the RO denied service 
connection for the cause of death.  The issue of entitlement 
to education benefits was certified for appeal.  However, 
there was no claim and no notice of disagreement as to this 
issue.  Therefore, the issue is not before the Board and 
there is no jurisdiction.  As to the issue of educational 
assistance under 38 U.S.C.A. Chapter 35, the veteran was not 
service-connected for any disability at the time of his 
death.  Moreover, the Board has determined that service 
connection for the cause of the veteran's death is not 
warranted.  Consequently, the potential claim fails because 
of absence of legal merit or lack of entitlement under the 
law, and the claim would be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The appellant was scheduled for a personal hearing in July 
2001, but she failed to appear.


FINDINGS OF FACT

1.  The veteran was not service-connected for any disability 
during his lifetime.  

2.  The veteran's death certificate lists the immediate cause 
of his death as hypotensive shock due to intraabdominal 
carcinomatosis.  

3.  Intraabdominal carcinomatosis was not manifest during 
service or within one year of separation.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Id. at 392-94.

The Board finds that the appellant is not prejudiced by its 
consideration of her claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the appellant 
under the new law and regulations.  In essence, the appellant 
in this case has been notified as to the laws and 
regulations, to include specific to her claims of service 
connection for cause of death and eligibility to dependent's 
educational assistance under 38 U.S.C. Chapter 35.  Also, by 
information letters, rating actions, the statement of the 
case and supplemental statements of the case, the appellant 
has been advised of the evidence considered in connection 
with her appeal, and the evidence potentially probative of 
the claim throughout the procedural course of the claims 
process.  The RO has attempted to associate records 
identified by the appellant with the claims file.  Finally, 
the appellant has offered argument as to the merits of his 
claim, and has been specifically advised as to the substance 
of the VCAA. 

For the reasons set out above, the appellant will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the appellant's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

Service medical records show that the veteran was diagnosed 
with and treated for malaria P. vivax and a fragment wound to 
the left upper arm. 

In September 1995, the veteran was admitted to the hospital 
complaining of chest pains, vomiting, mild shortness of 
breath.  The diagnoses were chest pain and poorly controlled 
hypertension.  During a subsequent examination also in 
September 1995, the examiner noted that an abdominal CAT scan 
revealed minimal changes of possible pancreatitis and 
ascites.  There was a questionable mass in the cecum versus 
unfilled colon.  The impressions were probable acute 
pancreatitis of unknown etiology; ascites of unknown 
etiology; and diarrhea and hematochezia.  A treadmill test 
and an abdominal ultrasound were both negative.  A red cell 
scan of his abdomen was unremarkable.  An outpatient 
esophagogastroduodenoscopy (EGD) showed erosive esophagitis 
and gastritis.      

In October 1995 a double lumen Hickman catheter was inserted 
through the veteran's left subclavian vein.    A central 
venous catheter placement was also performed in October 1995.  
The final diagnoses were pancreatitis, erosive esophagitis, 
gastritis, mild glucose intolerance, resolved transient 
situational hypertension, and anxiety neurosis.        

Cause of Death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it is determined that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).


Analysis

The veteran died in January 1996.  The stated cause of death 
was hypotensive shock due to intraabdominal carcinomatosis.  
The claims file indicates that the veteran was not service-
connected for any disability during his lifetime.  The 
evidence of record does not show that any in-service disease 
or injury was either the principal or contributory cause of 
death, a requirement for benefits under 38 C.F.R. § 3.312(a) 
(2001).  The evidence does not show a nexus or relationship 
between any in-service disease or injury of the veteran, 
including malaria or his wound to the left upper arm, and the 
intraabdominal carcinomatosis which caused the veteran's 
death.  There is no evidence that relates the cause of death 
to combat and there is no competent evidence that relates the 
cause of death to potential Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1154 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (2001).

At this time, there is no competent evidence of 
intraabdominal carcinomatosis during service or within one 
year of separation from service.  There is no competent 
evidence attributing the intraabdominal carcinomatosis to 
service, including Agent Orange exposure.  The veteran was 
discharged in March 1968 and the veteran's intraabdominal 
carcinomatosis was identified in 1995.  Based upon the fact 
in this case, we conclude that the fatal disease process had 
not been identified or diagnosed during service or within 
proximity to separation from service.  We also note that 
carcinomatosis is not included in the list of Agent Orange 
diseases.

The Board concludes that the preponderance of the evidence is 
against the claim and that there is no doubt to be resolved.  
Based upon the foregoing, service connection for the cause of 
the veteran's death is denied.




ORDER

Entitlement to service connection for cause of death is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

